DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 20 are allowed over the prior art made of record. The following is an examiner’s statement of reasons for allowance: 
Applicant teaches (obtaining a total energy of M successive sub-bands of the N sub-bands; determining a largest sub-band energy among the M successive sub-bands; obtaining a total energy of K successive sub-bands of the N sub-bands, wherein the M successive sub-bands and the K successive sub-bands are separate, wherein M and K are positive integers, and wherein N=M+K; modifying original envelope values of the M successive sub-bands individually to obtain modified envelope values of the M successive sub-bands when the total energy of the M successive sub-bands is greater than the total energy of the K successive sub-bands multiplied by a first factor, when the total energy of the M successive sub-bands is less than the total energy of the K successive sub-bands multiplied by a second factor and when the energy of a first sub-band of the N sub-bands multiplied by a third factor and further multiplied by M is greater than the total energy of the M successive sub-bands, wherein the first factor is less than the second factor, wherein the modified envelope values of the M successive sub-bands is a determining factor for allocating encoding bits to the N sub-bands, and wherein at least one sub-band of the N sub-bands has at least one encoding bit allocated; quantizing spectral coefficients of each sub-band that has at least one 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247.  The examiner can normally be reached on Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658